Citation Nr: 0900198	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-21 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether reduction of the rating assigned to service-
connected schizophrenia from 100 percent to 50 percent, 
effective May 1, 2002, was proper.

2.  Entitlement to an effective date earlier than July 8, 
2004, for the assignment of a 100 percent evaluation for 
schizophrenia.


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1968 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in February 2002 and December 
2004 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the February 2002 rating decision, the RO reduced the 
veteran's 100 percent rating for schizophrenia to 50 percent, 
effective May 1, 2002.  The veteran disagreed with the 
determination.  In the Statement of the Case (SOC), however, 
the RO, in essence, adjudicated the claim as an increased 
rating issue, rather than whether the reduction in rating was 
proper.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) 
(generally, a claim stemming from a rating reduction action 
is a claim for restoration of the prior rating, not a claim 
for an increased rating).  

On substantive appeal, the veteran, through his spouse, 
disagreed with the assigned rating, stating that his mental 
condition should be evaluated at 100 percent disabling based 
on VA examinations that showed he was mentally incompetent.  
By Supplemental Statement of the Case (SSOC) issued in June 
2004, the RO confirmed and continued the 50 percent rating, 
but in December 2004 increased the rating to 100 percent, 
effective July 8, 2004.  Given the foregoing procedural 
development in this case and in order to ensure that all of 
the veteran's contentions are fully addressed, the issues on 
appeal are as stated on the title page.


FINDINGS OF FACT

1.  By a July 1994 rating decision, the RO increased the 
disability rating for the veteran's service-connected 
schizophrenia to 100 percent, effective April 20, 1994.

2.  By a letter dated in June 2000, the RO notified the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 100 percent 
evaluation.

3.  By a rating decision dated in February 2002, the RO 
implemented a reduction to 50 percent, effective May 1, 2002.  
The veteran disagreed with the reduction.

4.  A comparison of the medical evidence upon which a 100 
percent disability rating was awarded, with the evidence 
received in connection with the rating reduction, reflects 
improvement in the service-connected schizophrenia to a level 
no higher than that accounted for by the 50-percent rating.

5.  On July 8, 2004, the veteran was hospitalized for 
treatment of psychiatric symptoms.  Clinical findings reflect 
psychiatric disability sufficient to entitle the veteran to a 
100 percent rating.  The July 8, 2004, hospital summary shows 
increased symptoms for the service-connected schizophrenia.    

6.  A December 2004 rating decision assigned a 100 percent 
rating from July 8, 2004.  The veteran disagreed with the 
effective date assigned. 

7.  The earliest date on which it was factually ascertainable 
that the veteran's schizophrenia warranted a 100 percent 
evaluation was on July 8, 2004.


CONCLUSIONS OF LAW

1.  The rating for schizophrenia was properly reduced to 50 
percent, and the criteria for restoration of a 100 percent 
evaluation for the disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.130, Diagnostic Code (DC) 9203 (2008).

2.  An effective date prior to July 8, 2004, for the award of 
a 100 percent evaluation for schizophrenia is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was initially awarded service connection for 
schizophrenia in January 1978.  A 100 percent evaluation was 
assigned under DC 9203 from October 1973 and a 70 percent 
evaluation from January 1977.  The rating was decreased to 50 
percent in July 1982, effective October 1982.  

Under DC 9203, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

In a July 1994 rating decision, the RO increased the 
evaluation for the veteran's service-connected schizophrenia 
to 100 percent, based on the results of a May 1994 VA 
examination.  At that time, symptoms included flight of 
ideas, bizarre thinking, magical reasoning and grandiose and 
persecutory ideation.  The veteran was oriented only to 
person and his memory was impaired.  There was no eye contact 
and no interactive communication.  Judgment was poor and he 
had no insight.  He was considered mentally incompetent to 
handle his funds.  

Following allegations in 1998 that the veteran was feigning 
illness, VA examinations were conducted.  A November 1999 VA 
medical opinion concluded the veteran did have schizophrenia, 
however it was likely that he was feigning the severity of 
the symptoms.  The case was referred for Social Survey and 
Interview.  Various village residents disclosed their 
observations of the veteran, noting that he behaved normally 
and showed no signs of mental illness.  The veteran was 
considered a good conversationalist and was courteous with 
familiar persons.  Outside of his home he appeared to be neat 
and clean.  Another neighbor observed that the veteran's 
mental illness was not severe because he talked and acted 
normally.  There was also a rumor in the community that every 
time veteran went for VA examination he pretended to be 
mentally ill.  

Following additional examination in May 2000, a VA examiner 
concluded the veteran was malingering.  Symptoms at that time 
included poor hygiene, crying spells, no eye contact, 
nonsensical talking, audio/visual hallucinations, and 
isolation.  The examiner opined that the veteran had mastered 
the art of personifying a schizophrenic and that his case 
should be treated mainly as a fraudulent claim, casting doubt 
on the diagnosis of schizophrenia.  

In June 2000, the RO proposed reducing the evaluation for 
schizophrenia to 10 percent.  The veteran was notified the 
same month and given an opportunity to submit additional 
medical evidence to show that the proposed reduction should 
not be made.  A hearing was held in November 2000 and private 
clinical records dated from June 2000 to February 2001 were 
submitted.  Noted symptomatology included labile mood, 
tearfulness, anger, auditory hallucinations, irritability, 
paranoia, suicidal ideations, verbal abusiveness, and 
insomnia.  GAF scores of 30-40 were assigned.  Additional 
records show repeated admissions for symptoms of paranoid 
schizophrenia in July 2000, October 2000, and November 2001.  

A February 2002, rating decision reduced the rating for 
schizophrenia to 50 percent, effective May 1, 2002.

In May 2002, the veteran was hospitalized for a suicide 
attempt after placing a blanket around his neck.  There was 
slight psychomotor agitation and his mood was depressed with 
constricted affect.  His speech was nonproductive and 
spontaneous.  He admitted to audiovisual disturbances and 
paranoid ideations.  He admitted to thoughts of hopelessness, 
helplessness and suicidal ideation.  A GAF score of 20-30 was 
assigned.  

During a second period of hospitalization in July 2002, the 
veteran's  primary complaint was of insomnia.  He was 
passive, cooperative, and answered questions relevantly.  At 
times during interview he would cry and complain that he was 
not visited by his wife.  He also had poor impulse control in 
that he would just leave without finishing the interview and 
had to be reminded of his personal hygiene.  His insight and 
judgment were considered poor.  Psychological evaluation 
revealed marked aggression and intense hostilities including 
paranoid wariness.  Dissociative as well withdrawal 
tendencies were evident.  Suicidal ideations were still 
marked and present findings revealed marked deterioration 
both in the intellectual and emotional make-up.  His GAF 
score was 20-30.  

Despite the foregoing, VA medical opinions in October 2002, 
showed a continued clinical assessment of malingering.  In 
essence, the examiners indicated that it was difficult to 
conclude whether the veteran still suffered from 
schizophrenia.  Past examinations revealed inconsistencies 
and some uncooperative behavior.  The veteran had auditory 
hallucinations, but no expected changes in their content and 
no elaboration during interviews and evaluations.  There were 
no suicidal attempts, overt delusions, disorganized speech, 
or bizarre thinking.  The veteran did have some unusual 
behaviors such as lining up stones, crying, and shouting.  
However, he has never shown any looseness of associations or 
bizarre thoughts, which are specific behaviors of mentally 
ill patients that are difficult to act out.  

During VA examination in December 2003, the examiner noted 
the veteran's responses were all exaggerated.  He verbalized 
suicidal intentions with a systematized plan, but ended it 
with an illogical conclusion.  His eye contact was very good 
and he constantly observed the examiner each time a question 
was asked and a response recorded.  The veteran had crying 
spells that were ill-timed in that he would cry suddenly 
whenever a question would lead to a logical response.  It was 
difficult for the examiner to conclude that the symptoms 
observed were really part of the schizophrenic process or 
just plain exaggerated acts of malingering, to which the 
veteran seemed to have developed a remarkable proficiency.  A 
GAF score of 50 was given.

A private hospital summary dated July 8, 2004, shows the 
veteran was admitted for increasing paranoia, hallucinatory 
behavior, potential assaultiveness, poor sleep, and 
restlessness.  His mental status on admission revealed a 
fairly kempt and groomed man with mild psychomotor agitation.  
The veteran's mood was anxious and his affect constricted.  
His speech was spontaneous, but slightly hypoproductive.  He 
admitted to visual and auditory hallucinations that were 
commanding and derogatory in nature.  His thought process was 
goal-directed, but he had paranoid delusions and ideas of 
reference.  Concentration, attention span, and impulse 
control were all poor and his judgment was impaired.  

In October 2004, the veteran underwent VA examination.  His 
symptoms at that time included limited attention span, 
impaired concentration, motor restlessness, suicidal 
ideation, auditory hallucinations, paranoid delusions, 
constant irrelevant and illogical responses to questions, 
labile mood, poor impulse control and insomnia.  It was noted 
that the veteran had a long history of schizophrenia, hence 
his proficiency for malingering seemed to have been perfected 
and was currently very hard to prove.  However, the veteran's 
recent confinement as reported by his private treating 
physician was enough basis to warrant authenticity of his 
current mental condition.  

On that basis, in a December 2004 rating decision, the 
disability rating was increased to 100 percent effective July 
8, 2004.  The RO determined that based on consideration of 
the evidence, the most authentic evidence that the veteran 
was actually suffering from schizophrenia and that it had 
worsened, was the July 8, 2004 hospital summary and the most 
recent VA examination report.  The veteran disagreed with the 
effective date assigned.

Pertinent Laws and Regulations for Reductions

As a preliminary matter, the Board notes that the veteran 
does not contend, and the evidence does not reflect, 
noncompliance with the procedural requirements for rating 
reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, 
notification of the proposed reduction in evaluation, a 
statement of the facts and reasons for such reduction, and an 
opportunity to submit evidence against a proposed reduction).  
Therefore, the Board will focus only upon the propriety of 
the reduction, and (given the submission of post-reduction 
evidence in connection with the restoration question during 
the pendency of the appeal) whether, since the effective date 
of the reduction, the record presents a basis for a higher 
evaluation.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 
2 Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 
38 C.F.R. § 3.344(a) and (b), which prescribe that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 
38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.  

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 100 percent evaluation 
was granted in July 1994, effective April 20, 1994, and 
reduced to 50 percent in February 2002, effective May 1, 
2002, it had been in effect for the requisite period of time.  
As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are 
directly applicable in this instance.

Analysis

The Board notes that the 100 percent disability rating for 
paranoid schizophrenia was assigned based entirely on the 
single VA examination report in May 1994.  At that time, the 
veteran was considered mentally incompetent to handle his 
funds.  

On the other hand the reduction was based on consideration of 
at least two VA examination reports dated in 1999 and 2000, 
both of which considered him to be feigning the existence and 
intensity of psychiatric symptomatology.  Moreover a post-
reduction VA examinations conducted in October 2002 and 
December 2003 continued to conclude the veteran's malingering 
cast doubt on the diagnosis of schizophrenia. 

In this case, when the 1994 VA examination report is compared 
with the 1999 and 2000 VA reassessments, the veteran's 
subjective complaints are not materially different.  However, 
there is no clear sense of what was going on with the 
reliability of those reported symptoms and the VA examiners 
could not rule out the possibility that the veteran was 
feigning some symptoms or malingering.  As a result it was 
difficult to determine the true severity of the veteran's 
service-connected schizophrenia.  

Given the clear evidence of malingering both prior to and 
post-reduction of benefits, the Board finds that the RO's 
reduction from 100 percent to 50 percent, effective May 1, 
2002 was proper.  38 C.F.R. § 3.344.

The veteran has continued to pursue an earlier effective date 
for the assignment of the 100 percent evaluation for 
schizophrenia, and the Board will now turn to this question.

Pertinent Law and Regulations Earlier Effective Dates 

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2008).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.'); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

Analysis

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to July 8, 2004 is not warranted for the assignment of 
a 100 percent rating for the veteran's service-connected 
schizophrenia.  

In February 2002, the RO reduced the veteran's 100 percent 
evaluation for schizophrenia to 50 percent, effective May 1, 
2002.  

Thereafter, the first evidence even remotely supporting the 
assignment of a 100 percent evaluation is the July 8, 2004 
hospital summary.  This report indicated that the veteran's 
schizophrenia was objectively manifested by increased 
symptoms.  The RO determined that based on consideration of 
the evidence, this report was the most authentic evidence 
that the veteran was actually suffering from schizophrenia 
and that it had worsened.  The RO increased the disability 
rating to 100 percent and assigned an effective date of July 
8, 2004, the date of the hospital summary.

The veteran has indicated that the effective date for the 
grant of 100 percent for his schizophrenia should date back 
to May 2002, the effective date of the reduction to 50 
percent.  He asserts that his symptoms between May 2002 and 
July 2004 were sufficient to sustain a 100 percent disability 
evaluation for his service-connected schizophrenia.  

In this case, during periods of hospitalization in 2002 the 
veteran was described as very unstable with marked suicidal 
ideations and marked deterioration both in the intellectually 
and emotionally.  However, several months later a VA examiner 
stated that it was difficult to conclude whether the veteran 
still suffered from schizophrenia, due to his malingering as 
well as inconsistencies and uncooperative behavior on past 
examinations.  Moreover almost a year later in December 2003, 
a second VA examiner noted the veteran's responses were 
exaggerated and again indicated it was difficult to conclude 
that the symptoms were really part of the schizophrenic 
process, rather than just plain exaggerated acts of 
malingering.  

Overall, the records during this timeframe show continued 
hospitalization and treatment for schizophrenia, but do not 
contain any new clinical findings demonstrating an increased 
severity of symptoms, especially of such severity to 
implicate a 100 percent disability level.  See Hazan, 10 Vet. 
App. at 519.  Rather the record shows the veteran 
demonstrated behavior which the VA examiners found to be a 
feigning of symptoms, therefore the Board finds the veteran's 
subjective complaints warrant a lesser degree of probative 
weight.  Likewise the Board also declines to place any 
significant probative weight on GAF scores rendered in 
hospitalizations and outpatient notes.  

Accordingly, entitlement to an effective date earlier than 
July 8, 2004, for the assignment of a 100 percent rating for 
the veteran's schizophrenia is not warranted.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the RO sent the veteran a letter in April 2007 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  The Board 
acknowledges that this letter does not otherwise meet the 
requirements of VCAA notice with regard to the claim for 
earlier effective date.  In addition, the veteran has not 
been represented by a veterans' service organization 
throughout this appeal.  Nevertheless, the veteran's spouse, 
on his behalf, has reported on the veteran's repeated 
hospitalizations prior to July 2004 and GAF scores ranging 
between 10-30.  In particular, she noted the veteran's recent 
psychological evaluation in 2002 which revealed marked 
deterioration.  Such assertions are found to demonstrate an 
understanding of the need to provide evidence of a factually 
ascertainable increase in disability prior to July 2004.  
Given this demonstrated understanding, the Board finds that 
it would not be beneficial to remand for a new notice letter.  

In addition, the essential fairness of the adjudication 
process was not affected by this error as the veteran was 
clearly notified of the criteria for rating schizophrenia in 
the March 2006 statement of the case.  The September 2006 and 
March 2007 supplemental statements of the case readjudicated 
the effective date claim which contained a list of the 
evidence considered, a summary of adjudicative actions, 
listed the applicable diagnostic code and disability ratings 
for schizophrenia, and an explanation for the decision 
reached.  Thus, the purposes of the notice requirements have 
not been frustrated and any error in failing to provide 
additional notice has not affected the essential fairness of 
the adjudication process because the veteran had actual 
knowledge of what information and evidence is needed to 
establish his claim.  See Sanders, supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the earlier effective date 
claim.  The veteran's service treatment records (STRs) and 
pertinent post-service treatment reports are of record.  
Thus, it appears that all obtainable evidence identified by 
the veteran relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
spouse has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

The reduction of the rating assigned to service-connected 
schizophrenia from 100 percent to 50 percent, effective May 
1, 2002, was proper.

An effective date earlier than July 8, 2004, for the 
assignment of a 100 percent evaluation for schizophrenia is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


